Citation Nr: 0408215	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  95-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for actinic keratosis 
(to include skin cancer and skin disorder) as a result of 
exposure to ionizing radiation.

2.  Entitlement to service connection for a blood dyscrasia 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This case was remanded by the Board in 
April 1997.  On August 18, 1999, the Board issued a decision 
denying the claims for service connection for actinic 
keratosis and a blood dyscrasia as a result of exposure to 
ionizing radiation.  The veteran appealed the August 1999 
Board decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals before March 1, 1999, hereinafter Court), and in a 
January 2001 order, the Court vacated the August 18, 1999 
Board decision and remanded the case to the Board.  The Board 
thereafter remanded the case for further development in 
October 2001.  The case was returned to the Board in February 
2004.


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation in 
service.

2.  The veteran has not been diagnosed with skin cancer.

3.  There has been no demonstration of actinic keratosis (or 
any other skin disorder) in service, nor has there been 
demonstration of a causal relationship between any current 
actinic keratosis (or other skin disorder) and any incident 
of service, and service connection for actinic keratosis (or 
other skin disorder) may not be presumed. 

4.  There has been no demonstration of a blood dyscrasia in 
service, nor has there been demonstration of a causal 
relationship between any current blood dyscrasia and any 
incident of service, and service connection for a blood 
dyscrasia may not be presumed. 


CONCLUSIONS OF LAW

1.  Actinic keratosis (to include skin cancer and skin 
disorder), to include as due to exposure to ionizing 
radiation, was not incurred in or aggravated by service and 
may not be presumed, on any basis, to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112(c), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2003).

2.  Blood dyscrasia, to include as due to exposure to 
ionizing radiation, was not incurred in or aggravated by 
service and may not be presumed, on any basis, to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1112(c), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the December 1993 rating decision from which the current 
appeal originates, and that his claims were denied on the 
merits (although they were later denied as not well 
grounded).  The veteran was provided with a statement of the 
case in October 1994 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  A 
July 2003 supplemental statement of the case provided the 
veteran with the text of the regulations implementing the 
VCAA.

The Board notes that the December 1993 rating decision 
predated the enactment of the VCAA.  The Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.    

In the present case, a substantially complete application for 
service connection for the disabilities at issue was received 
in May 1993.  Thereafter, the December 1993 rating decision 
denied those claims.  Only after that rating action was 
promulgated did the AOJ, in April 2003, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  Pelegrini, 17 Vet. App. at 422 ("The Secretary 
has failed to demonstrate that, in this case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran responded to the notice, and his claims were 
thereafter readjudicated in a July 2003 supplemental 
statement of the case.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices, and in fact has 
done so.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.
 
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the April 2003 
VA letter, the October 1994 statement of the case and the 
supplemental statements of the case on file informed the 
veteran of the information and evidence needed to 
substantiate his claims.  Moreover, and as noted above, the 
April 2003 correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and the RO, in the July 2003 supplemental 
statement of the case, re-adjudicated the veteran's claim 
under the VCAA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that available medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that the record contains the 
following:  Service medical and personnel records for the 
veteran; private medical records for June 1955 to February 
2002 (including from Drs. James Gabroy and William Ragsdale, 
and from Arizona State Hospital, Casa Grande Regional Medical 
Center, Good Samaritan Hospital, Maryvale Samaritan Hospital, 
Phoenix Baptist Hospital and Medical Center, and St. Luke's 
Hospital Medical Center); and VA treatment records for July 
1963 to July 2003 (including from the VA Medical Centers in 
Phoenix, Arizona; Tucson, Arizona; and Sheridan, Wyoming; and 
the outpatient clinic in Casa Grande, Arizona).  The Board 
notes that the veteran in February 2002 indicated that all 
pertinent medical records covering the period from 1946 to 
1988 had been destroyed, that the physicians responsible for 
creating those records had died, and that the only pertinent 
records available were located at the Tucson VA Medical 
Center and at the Casa Grande outpatient treatment facility; 
records from those facilities are on file.

The record reflects that the veteran's representative argued 
before the Court that VA erred when the hearing officer who 
conducted the veteran's August 1995 hearing did not advise 
the veteran to obtain a letter opinion from one of the 
physicians he testified had linked his actinic keratosis to 
radiation exposure.  See 38 C.F.R. § 3.103(c) (2003).  The 
Court's January 2001 order did not acknowledge this argument.  
In any event the record reflects that VA advised the veteran 
in May 1997 to cite to or submit competent medical or 
scientific evidence that his claimed disabilities are 
radiogenic in nature; he indicated in November 1998 that he 
had no further medical evidence to submit.  Following the 
Board's October 2001 remand, the veteran was advised in April 
2003 of the information and evidence necessary to 
substantiate his claims, at which time he was specifically 
advised that he needed to submit medical proof that his 
claimed disabilities were caused by radiation exposure, or to 
at least cite to or submit medical or scientific evidence 
showing that his claimed disabilities are radiogenic in 
nature; he responded in June 2003 that he had no more 
evidence to offer, and his representative in August 2003 
indicated that the veteran had no additional evidence or 
argument to submit.  In light of the above, the Board 
concludes that the veteran was well aware, particularly 
through the May 1997 and April 2003 VA correspondences, that 
he needed to submit medical evidence suggesting that his 
claimed disabilities were related to any exposure to 
radiation.  The veteran's representative was certainly aware 
that a letter opinion from any physician relating the 
veteran's actinic keratosis to radiation exposure should be 
obtained and submitted.  Consequently, the veteran has not 
been prejudiced by any purported failure on the part of the 
August 1995 hearing officer to recommend that the veteran 
obtain a statement from the physician or physicians who 
allegedly linked his skin disability to exposure to 
radiation.

The Board notes that the October 2001 remand requested that 
the RO contact the Defense Special Weapons Agency (DSWA) to 
provide any additional evidence corroborating the veteran's 
claim that he was exposed to radiation.  The record reflects 
that the Defense Threat Reduction Agency (DTRA), the 
successor organization to the DSWA, thereafter responded in 
February 2003 that unless and until a medical opinion was 
submitted to that agency suggesting that either of the 
veteran's disabilities are radiogenic in nature, no research 
would be conducted on behalf of the veteran.  The Board 
points out that 38 C.F.R. § 3.311 requires that before VA is 
required to obtain dose rate information for a veteran, such 
as from the DTRA, the disease in question must be one listed 
in 38 C.F.R. § 3.311(b)(2) as radiogenic, or otherwise be 
shown by competent medical or scientific evidence as 
radiogenic.  Neither the veteran's skin disorder nor his 
blood disorder is a disease recognized by VA as radiogenic in 
nature.  (The Board notes in passing that while the veteran 
has been evaluated for possible skin malignancies, he has 
never been diagnosed with skin cancer.)  Moreover, the 
veteran has been invited on at least two occasions to submit 
medical or scientific evidence suggesting that his claimed 
disorders are radiogenic in nature, but has consistently 
indicated that he has no further evidence to submit.  The 
Board points out that the veteran does not claim (nor do his 
service records show) that he was present within 10 miles of 
the city limits of Hiroshima or Nagasaki, Japan in 1945, but 
rather alleges that he was exposed to radioactive fallout 
while stationed hundreds of miles away at Iwo Jima.  The 
record reflects that the veteran was informed of DTRA's 
February 2003 response in the July 2003 supplemental 
statement of the case, and that the veteran's representative 
was supplied with a copy of that response.

Given that the DTRA (over which VA has no authority) has 
refused to research what dosage of radiation, if any, the 
veteran was exposed to while on Iwo Jima, and as the veteran 
has failed to submit any medical or scientific evidence 
showing that his claimed skin and blood disorders are 
radiogenic in nature, and since, as discussed below, VA 
examination of the veteran is not warranted under the 
circumstances of this case, the Board concludes that the 
radiation exposure development requested by the October 2001 
remand has been accomplished to the extent possible. 

The Board lastly notes that there is no medical opinion of 
record addressing whether the veteran's actinic keratosis or 
blood dyscrasia originated in service or were manifested 
within one year of discharge from service.  The October 2001 
remand requested that the veteran be scheduled for such an 
examination only if exposure to radiation was shown by the 
record; such exposure has not been demonstrated by competent 
evidence.  Moreover, the Board points out that the veteran's 
service medical records are negative for any reference to 
pertinent skin or blood problems, and that there is no post-
service evidence of any of the above conditions until more 
than 34 years after service.  In addition, neither of his 
claimed disorders are recognized by VA as radiogenic in 
origin.  In the absence of evidence suggesting exposure to 
radiation in service or of medical evidence suggestive of 
actinic keratosis or blood dyscrasia in service or for more 
than three decades thereafter, referral of this case for a VA 
examination or opinion would in essence place the reviewing 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
links the veteran's actinic keratosis or blood dyscrasia to 
his period of service, or which suggests that those 
conditions were manifest within one year of his discharge 
from service, would necessarily be based solely on any 
uncorroborated assertions by the veteran regarding his 
medical history.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's claimed 
disabilities may be associated with an established event, 
injury or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2003).  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).  Accordingly, the Board finds that referral of 
the case for the purpose of obtaining medical opinions 
regarding whether the veteran's actinic keratosis or blood 
dyscrasia are etiologically related to service or present 
within one year of his discharge therefrom is not warranted.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard, supra.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence of malignant tumors during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

Under 38 C.F.R. § 3.309(d) (diseases specific to radiation 
exposed-veterans) the following diseases are subject to 
presumptive service connection:  Leukemia (other than chronic 
lymphocytic leukemia); cancer of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, salivary gland, urinary tract, bone, 
brain, colon, lung, or ovary; multiple myeloma; lymphomas 
(except Hodgkin's disease); primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); and bronchiolo-
alveolar carcinoma.  38 C.F.R. § 3.309(d) (2003).
 
Under 38 C.F.R. § 3.311 (claims based on exposure to ionizing 
radiation), the following diseases are considered 
"radiogenic" in nature for the purpose of determining 
whether certain additional evidentiary development and 
procedural actions need be undertaken by VA: All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
cancer of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, or prostate; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
ovarian cancer; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum; lymphomas other 
than Hodgkin's disease; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (2003).  "Radiogenic disease" shall not 
include polycythemia vera.  38 C.F.R. § 3.311(b)(3) (2003).
 
I.  Actinic keratosis (to include skin cancer and skin 
disorder)

Factual background

Service medical records are entirely negative for any 
complaints, finding or diagnosis of a skin disorder, other 
than for a left pterygium that was present when the veteran 
entered service.

Service personnel records show that the veteran was present 
on Iwo Jima at least from February 1945 through March 1945.  
The records suggest that he remained at that location for 
several months after March 1945.

On file are private medical records for June 1955 to February 
2002 showing that the veteran was psychiatrically 
hospitalized from July to September 1968, at which time he 
denied any history of skin disease.  Biopsy reports dated in 
August 1983, November 1983, and January 1984 reflect that the 
earliest biopsy of the right ear was compatible with 
keratoacanthoma, although the pathologist commented that 
squamous cell carcinoma could not be histologically excluded.  
The November 1983 biopsy report of the bridge of the nose 
reflects that no malignant features were identified, and the 
pathological diagnosis was mild actinic keratosis.  The 
January 1984 biopsy report of the right ear reflected mild 
non-specific chronic inflammation in the dermis.

Of record are VA treatment reports for July 1963 to July 2003 
showing treatment at various times since 1991 for actinic 
keratosis.  A September 1991 entry reflects rule out 
malignancy versus benign keratotic lesions/actinic keratosis.  
A February 1992 consultation report indicates that the 
veteran had actinic keratosis and cheilitis.  An August 1992 
treatment note indicates that the veteran had no history of 
melanoma.  A VA treatment report for August 1998 reflects an 
assessment of rule out skin cancer of the hands.  A 
dermatologist's evaluation reflects that the veteran's 
lesions tended to recur, and that the past dermatologic 
history did not reflect any skin cancer; the assessment was 
left hand wart versus skin cancer and left hand multiple 
keratoses.  A shave biopsy report dated in August 1998 
indicated the presence of an epidermoid cyst of the left 
dorsal hand and focal actinic keratosis in the overlying 
epidermis.  A July 2000 treatment note indicates, on review 
of systems, a history of skin lesion malignancies, possibly 
cancer.  In May 2003, the veteran evidenced several skin 
lesions thought to be suspicious for cancer, and was 
diagnosed with probable basal cell carcinoma of the chest, 
and with hyperkeratotic lesions on the left hand and left 
ring finger suspicious for squamous cell carcinoma versus 
actinic keratosis.  The veteran was scheduled for biopsies of 
the lesions, but a June 2003 treatment note indicates that 
the left hand lesion resolved, allowing biopsies only of the 
chest and left ring finger lesions.  A July 2003 treatment 
note indicates that biopsy of the chest and left ring finger 
lesions revealed only actinic keratosis.

On file is an August 1993 statement by William E. Ragsdale, 
Jr., M.D., who indicates that the veteran was first seen in 
August 1983 for keratoacanthoma of the right ear treated via 
cryosurgery.  He indicates that a biopsy of the right bridge 
of the nose revealed mild actinic keratosis, and that the 
veteran was not seen after January 1984.

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1995, at which time he testified that he 
served at Iwo Jima with the invasion force (although he was 
not involved in the fighting) and remained at Iwo Jima from 
February to November 1945.  He argued that he was exposed to 
fallout from the atomic bombs dropped at Hiroshima and 
Nagasaki, but indicated that he had never been told that he 
was exposed to radiation.  He asserted that he was not issued 
any type of device to measure radiation.  He testified that 
he experienced skin growths on his hands, ears, and face that 
he had been told were a type of cancer caused by radiation.  
The veteran's spouse reported that he had never been 
diagnosed with skin cancer.

Analysis

The veteran's actinic keratosis is not a disease subject to 
presumptive service connection on a radiation basis, and the 
veteran has not been diagnosed with, nor does he claim to 
have, a skin disorder that is subject to presumptive service 
connection on a radiation basis under 38 U.S.C.A. § 1112(c) 
or 38 C.F.R. § 3.309(d) (2003).  Entitlement to service 
connection for actinic keratosis (to include skin cancer and 
skin disorder) on a presumptive basis is therefore denied.  

The veteran is not precluded, however, from proving that his 
actinic keratosis or other skin disorder resulted from 
exposure to radiation in service under the provisions of 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2003).  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board initially notes that the veteran's actinic 
keratosis does not qualify as a "radiogenic disease" under 
38 C.F.R. § 3.311(b), and that he has not otherwise been 
diagnosed with a skin disorder, such as skin cancer, which 
qualifies as a "radiogenic disease" under 38 C.F.R. 
§ 3.311(b).  In this regard, the Board notes that while a 
right ear biopsy in 1983 was unable to rule out squamous cell 
carcinoma, a follow up January 1984 biopsy report showed only 
mild non-specific chronic inflammation in the dermis.  
Moreover, while the veteran was evaluated for a left hand 
lesion in August 1998 thought to possibly be a skin cancer, a 
biopsy later in August 1998 was negative for any evidence of 
a skin carcinoma.  Although a history of malignant skin 
lesions was reported on review of systems examination in July 
2000, the examiner did not further address the veteran's 
reported history of skin malignancies.  The Board notes that 
evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In 
addition, while a July 2002 VA treatment note described a 
chest lesion as probable basal cell carcinoma, biopsy of the 
lesion itself in July 2003 showed that it was an actinic 
keratosis and not any form of skin cancer.  The record shows 
that on each occasion that the veteran demonstrated a 
suspicious skin lesion, the lesion in question was ultimately 
determined to represent a non-cancerous growth.  Although the 
veteran, at his August 1995 hearing, testified that he was 
told that his growths were a type of cancer, his account of 
what his physicians purportedly said, filtered as it is 
through the sensibilities of a layperson, do not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In short, the evidence of record shows that 
the veteran has not developed a skin cancer.  Moreover, the 
Board notes that there is no indication that the veteran has 
the scientific or medical expertise to conclude that his skin 
problems, including his actinic keratoses, are radiogenic 
diseases, and he has not submitted any scientific or medical 
evidence suggesting that his skin disorders are radiogenic 
diseases.  38 C.F.R. § 3.311(b)(4) (2003).
 
Service medical records are negative for any evidence of a 
skin disorder, other than a left pterygium which existed 
prior to service.  Moreover, when hospitalized in July 1968 
the veteran denied any history of skin disease, and there is 
no post-service medical evidence of any skin disorder until 
1983, at which time the veteran had several lesions biopsied, 
revealing the presence of keratoacanthoma and mild actinic 
keratosis.  None of the private or VA clinical treatment 
records on file suggest any relationship between the 
veteran's actinic keratosis or other skin disorders and his 
period of service. 

The veteran has essentially alleged that his skin disorder 
was caused from exposure to ionizing radiation in service.  
Specifically, he argues that he was exposed to radioactive 
fallout from the atomic bombs dropped on Hiroshima and 
Nagasaki while he was stationed at Iwo Jima hundreds of miles 
away.  The Board notes that none of the evidence on file 
corroborates the veteran's assertion that he was exposed to 
radiation in service.  In any event, there is no medical 
opinion of record linking the veteran's current skin disorder 
to any purported exposure to radiation in service.  The only 
opinions of record consist of the statements and testimony of 
the veteran and perhaps his spouse.  However, since there is 
no indication that either the veteran or his spouse is 
qualified through education, training or experience to offer 
medical diagnoses, as laypersons their statements as to 
medical diagnosis or causation do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2003).

In short, the evidence, when viewed as a whole, indicates 
that the veteran's actinic keratosis or other skin disorder 
did not originate in service, but rather originated many 
years after service, and bears no etiological relationship to 
service.  The veteran consequently is not entitled to 
presumptive service connection for actinic keratosis under 
38 U.S.C.A. § 1112(c) or under 38 C.F.R. § 3.309(d), and the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for actinic 
keratosis (to include skin cancer and skin disorder), 
including on the basis of exposure to ionizing radiation.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  His claim is accordingly denied.   


II.  Blood dyscrasia

Factual background

Service medical records are negative for any complaints, 
finding or diagnosis of a blood disorder.

Service personnel records for the veteran show that he was 
present on Iwo Jima at least from February 1945 through March 
1945, and suggest that he remained at that location for 
several months.

On file are private medical records for June 1955 to February 
2002 showing that when the veteran was psychiatrically 
hospitalized from July to September 1968, hematology, 
serology and blood chemistry testing were normal.  The 
treatment records show that blood chemistry testing in 
January 1990 revealed that the veteran's red blood cell 
count, hemoglobin and hematocrit levels were slightly below 
the identified range of normal.  In December 1991 the veteran 
was diagnosed with blood dyscrasia and the records show that 
he was thereafter treated for polycythemia, undergoing 
phlebotomies on several occasions to treat a high blood cell 
count.  

Of record are VA treatment reports for July 1963 to July 2003 
showing that a hemogram in July 1963 was normal.  Blood 
chemistry testing in February 1992 revealed elevated 
hemoglobin and hematocrit levels.  Subsequent records show 
that the veteran was considered to have polycythemia, and 
that he was also treated for secondary erythrocytosis and 
hypogonadism.

The veteran was afforded a hearing before a hearing officer 
at the RO in August 1995, at which time he testified that he 
served at Iwo Jima with the invasion force, and that he 
remained at Iwo Jima from February to November 1945.  He 
argued that he was exposed to fallout from the atomic bombs 
dropped at Hiroshima and Nagasaki, but admitted that he was 
never informed that he was exposed to radiation.  The veteran 
testified that he was first diagnosed with a blood disorder 
in 1980, and that physicians had informed him that radiation 
partially caused his blood disorder.  The veteran's spouse 
reported that the veteran was first treated for a blood 
problem in the 1950s and 1960s.

Analysis

The veteran has not been diagnosed with, nor does he claim to 
have, a blood disorder that is subject to presumptive service 
connection on a radiation basis under 38 U.S.C.A. § 1112(c) 
or 38 C.F.R. § 3.309(d).  Entitlement to service connection 
for a blood dyscrasia on a presumptive basis is therefore 
denied.  

As noted previously, the veteran is not precluded from 
proving that his blood dyscrasia resulted from exposure to 
radiation in service under the provisions of 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).  See Combee, supra.

The Board initially notes that the veteran has not been 
diagnosed with a blood disorder which qualifies as a 
"radiogenic disease" under 38 C.F.R. § 3.311(b).  The 
record also reflects that although the veteran was afforded 
at least two opportunities to cite or submit scientific or 
medical evidence suggesting that his claimed blood disorder 
is radiogenic in nature, he has declined to cite to or submit 
such evidence.  Although the veteran, at his August 1995 
hearing, testified that he was told that his blood disorder 
was partially caused by radiation exposure, his account of 
what his physicians purportedly said, filtered as it is 
through the sensibilities of a layperson, do not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Service medical records are negative for any evidence of a 
blood disorder, and while the veteran's spouse testified that 
the veteran was first treated for a blood disorder in the 
1950s or 1960s, a hemogram in July 1963 was normal, and 
hematology and blood chemistry testing in July 1968 was 
negative for any abnormalities.  Moreover, there is no post-
service medical evidence of a blood disorder until 1991, and 
none of the private or VA clinical treatment records on file 
suggest any relationship between the veteran's blood disorder 
and his period of service. 

The veteran has essentially alleged that his blood dyscrasia 
was caused from exposure to radioactive fallout from the 
atomic bombs dropped on Hiroshima and Nagasaki while he was 
stationed at Iwo Jima.  As discussed previously, none of the 
evidence on file corroborates the veteran's assertion that he 
was exposed to ionizing radiation in service.  More 
importantly, there is no medical opinion of record linking 
his blood dyscrasia to any claimed exposure to radiation in 
service.  The only opinions of record consist of the 
statements and testimony of the veteran and his spouse.  
However, since there is no indication that either the veteran 
or his spouse is qualified through education, training or 
experience to offer medical diagnoses, as laypersons their 
statements as to medical diagnosis or causation do not 
constitute competent medical evidence.  Espiritu, supra; 
38 C.F.R. § 3.159(a)(1) (2003). 

In short, the evidence, when viewed as a whole, indicates 
that the veteran's blood dyscrasia did not originate in 
service, including as the result of any claimed exposure to 
ionizing radiation, but rather originated many years after 
service, and bears no etiological relationship to service.  
The veteran consequently is not entitled to presumptive 
service connection for a blood dyscrasia under 38 U.S.C.A. 
§ 1112(c) or under 38 C.F.R. § 3.309(d), and the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a blood dyscrasia, 
including on the basis of exposure to ionizing radiation.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  His claim is accordingly denied.   


ORDER

Entitlement to service connection for actinic keratosis (to 
include skin cancer and skin disorder) as a result of 
exposure to ionizing radiation is denied.

Entitlement to service connection for a blood dyscrasia as a 
result of exposure to ionizing radiation is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



